Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       
This office action is responsive to the Amendment and Remarks filed 19 July 2022, and the Information Disclosure Statement with certification statement filed 2 August 2022. Claims 1-28 remain pending and presently under consideration in this application. 
Response to Amendment
Applicants have amended the base independent claim 1, to refer to the following compounds 
    PNG
    media_image1.png
    356
    571
    media_image1.png
    Greyscale
as IIA’ and IIB’, instead of (respectively) as IIA and IIB, and argue that said amendment addresses the issues raised under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in paragraphs 4-6 of the previous office action on the merits. The aforementioned amendment introduces new considerations under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph, as follows. Applicants have also similarly amended dependent claim 25 to recite “compounds of formula IIA’ and IIB’.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants have amended the base independent claim 1 to refer to the following compounds 
    PNG
    media_image2.png
    180
    571
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    153
    552
    media_image3.png
    Greyscale
 as IIA’ and IIB’, instead of (respectively) as IIA and IIB; applicants have also similarly amended dependent claim 25 to recite “compounds of formula IIA’ and IIB’. While the specification supports the compounds of formula IIA and IIB wherein the substituent L5 is a -CH3 group, i.e., the compounds of formulae IIA-59 through IIA-66 and the compounds of formulae IIB-30 through IIB-37 as recited in claim 25, the specification, as originally filed, does not support the invention as is now claimed, i.e., referring to the compounds of formula IIA and IIB wherein the substituent L5 is a -CH3 group, as IIA’ and IIB’. Contrary to applicants’ comments filed 19 July 2022, which allege that the aforementioned amendment was something intended to “correct a punctuation error”, this is a substantive amendment not supported by the specification as originally filed.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 13 of U.S. Patent No. 11,008,515. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are obvious variants thereof each other and are drawn to a liquid-crystalline medium having a negative dielectric anisotropy, the corresponding method of preparation thereof said liquid-crystalline medium, as well as the corresponding use thereof said liquid-crystalline medium in a display, characterized in that said liquid-crystalline medium comprises at least one compound selected from the group of compounds of formulae IA to IH and at least one compound selected from the compounds of formulae IIA and IIB.
Claims 9 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 13, 24 and 25 of copending Application No. 17/161,964. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are obvious variants thereof each other and are drawn to a liquid-crystalline medium having a negative dielectric anisotropy, the corresponding method of preparation thereof said liquid-crystalline medium, as well as the corresponding use thereof said liquid-crystalline medium in a display, characterized in that said liquid-crystalline medium comprises at least one compound selected from the group of compounds of formula IA and IB and at least one compound selected from the compounds of formulae IIA and IIB.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-21, 23-25, 27-28 of copending Application No. 15/065,537 (corresponding to U.S. Patent Application Publication No. 2016/0264865). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are obvious variants thereof each other and are drawn to a liquid-crystalline medium having a negative dielectric anisotropy, the corresponding method of preparation thereof said liquid-crystalline medium, as well as the corresponding use thereof said liquid-crystalline medium in a display, characterized in that said liquid-crystalline medium comprises at least one compound selected from the group of compounds of formula IA and IB 
    PNG
    media_image4.png
    193
    400
    media_image4.png
    Greyscale
, and at least one compound of the present formula IIA.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's comments filed 19 July 2022 with respect to the amendment to each of claims 1 and 25, have been fully considered but they are not persuasive, and have been addressed in preceding paragraph 5. 
Applicant's arguments filed 19 July 2022 with respect to the rejection of claims 4, 13, and 24 under U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraphs 4-6 of the previous office action on the merits, said arguments to the effect that that there is no overlap between the formulae as the compounds in claim 1 are distinguished by having a substituent L5 as a -CH3 group, have been fully considered but are persuasive. The aforementioned rejection of claims 4, 13, and 24 under U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraphs 4-6 of the previous office action on the merits, are hereby withdrawn.
Applicant's arguments filed 19 July 2022 with respect to the rejection of claims under the grounds of nonstatutory double patenting as set forth in paragraphs 8 and 9 of the previous office action on the merits, said arguments to the effect that applicants “wish to hold in abeyance any response to this rejection until such time as claimed in the instant application are otherwise indicated as allowable”, have been fully considered but they are not persuasive. The rejection of claims on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-21, 23-25, 27-28 of Application No. 15/065,537 as set forth in paragraph 10 of the previous office action on the merits, is hereby withdrawn in view of the abandonment of said application. 
The rejection of claims under 35 U.S.C. 103 over Hirschmann et al. (U.S. Patent Application Publication No. 2016/0264865), as set forth in paragraph 13 of the precious office action on the merits, is hereby withdrawn.
Applicants acknowledge in the indication of allowable subject matter set forth in paragraph 14 of the previous office action on the merits, yet have chosen not to amend the claims accordingly. 
The Bibliographic Data Sheet has been updated to acknowledge applicant's claim for foreign priority.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722